Citation Nr: 0503561	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  03-31 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	Imelda Labastida, Attorney at 
law



ATTORNEY FOR THE BOARD

William Harryman, Counsel

INTRODUCTION

The veteran had active duty with the Special Philippine 
Scouts from April 1945 to March 1949.  He died in October 
1990.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  


FINDINGS OF FACT

1.  The veteran died in October 1990 due to carcinoma of the 
lung.  

2.  The medical evidence does not show that the veteran 
developed lung cancer in service or within one year following 
his separation from service.  

3.  The medical evidence does not show that the veteran 
developed pulmonary tuberculosis in service or within 3 years 
following his separation from service.  

4.  The medical evidence does not show that the veteran's 
lung cancer was misdiagnosed as pulmonary tuberculosis or 
that pulmonary tuberculosis led to the lung cancer that was 
the cause of the veteran's death.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1310, 5107 (West 
2002); 38 C.F.R. § 3.312 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The appellant has been provided with a copy of the appealed 
February 2003 rating decision, a September 2003 statement of 
the case, and a supplemental statement of the case dated in 
February 2004 that discussed the pertinent evidence, and the 
laws and regulations related to claim of service connection 
for the cause of the veteran's death.  Moreover, these 
documents essentially notified them of the evidence needed by 
the appellant to prevail on her claim.  

In addition, in a November 2002 letter, the RO notified the 
appellant of the evidence needed to substantiate her claim, 
and offered to assist her in obtaining any relevant evidence.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  The 
appellant was also invited to submit "any" additional 
information to the RO.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini, supra.  The appellant was told 
that she needed evidence showing an injury, disease, or other 
event in service.  The RO related that the appellant also 
needed to submit evidence of the cause of the veteran's 
death.  The RO stated that this could be shown by medical 
evidence.  She was also told that in order to substantiate 
her claim of service connection for the cause of the 
veteran's death, she needed to submit or identify evidence of 
a relationship between the cause of his death and an injury, 
disease, or event in service.  She was informed that medical 
records or medical opinions usually showed this type of 
evidence.  Lastly, she was told that Dependency and Indemnity 
Compensation may be paid, even if the veteran's death was not 
service-connected, if the veteran was continuously rated 
totally disabled due to service-connected conditions for a 
period of at least 10 years immediately preceding his death.  

As it pertained to respective responsibilities, the appellant 
was told that VA would obtain service medical records, 
military service records and VA records that were necessary.  
She was also told that VA would obtain all medical records 
that the appellant told them about and that they would get a 
medical opinion if it were necessary.  She was informed to 
provide information so that VA could obtain relevant 
treatment records.  In this regard, she was told to complete 
sign and return the enclosed VA Form 21-4142, Authorization 
for Release of Information, for any private health care 
provider she wished VA to obtain records.  The appellant was 
further informed that she could submit any additional 
information or evidence to VA, preferably within 30 days.

In light of the foregoing, the Board finds that the rating 
decision, statement of the case, supplemental statements of 
the case, and notice letter dated in November 2002 complied 
with the specific requirements of Quartuccio (identifying 
evidence to substantiate the claims, the relative duties of 
VA and the claimant to obtain evidence, and affording him an 
opportunity to submit all pertinent evidence pertaining to 
her claim that she might have); and Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, in the November 2002 letter, 
the RO provided notice to the claimant regarding what 
information and evidence is needed to substantiate her claim 
on appeal, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
pertinent evidence pertaining to her claim.  

The Board finds that there was also no defect with respect to 
the timing of the VCAA notice requirement, since it was 
provided prior to the initial determination on the 
appellant's claim.  

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of her claim, and to respond to VA notices, including at a 
personal hearing before a Decision Review Officer at the RO.  
Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  In this 
regard, throughout this appeal process, VA has made 
reasonable efforts to obtain relevant records adequately 
identified by the appellant.  Specifically, VA has associated 
with the claims folder the veteran's outpatient treatment 
reports and statements by two physicians and the veteran's 
brother-in-law.  The appellant has not identified any 
additional evidence pertinent to her claim, not already of 
record and there are no additional records to obtain.  
Moreover, as noted above, the appellant has been informed of 
the type of evidence necessary to substantiate her claim, as 
well as the respective responsibilities of herself and VA as 
it pertains to her claim.  

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.  The Court of Appeals for Veterans Claims 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially and materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

It is recognized that there are primary causes of death which 
by their very nature are so overwhelming that eventual death 
can be anticipated irrespective of coexisting conditions, 
but, even in such cases, there is for consideration whether 
there may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. 
§ 3.304(b).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
tuberculosis becomes manifest to a degree of 10 percent 
within 3 years from the date of termination of such service 
or lung cancer becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The National Personnel Records Center has stated that the 
veteran's service medical records are unavailable; they are 
presumed to have been destroyed in the 1973 fire.  

The record shows that the veteran served with the Philippine 
Scouts and was separated from active service in March 1949.  

VA hospital records show that the veteran was hospitalized 
twice in 1990 for treatment of a right lung density that was 
considered a new growth and that he had previously undergone 
cobalt therapy.  

A death certificate reflects that the veteran died in October 
1990 due to carcinoma of the lung.  

The veteran's half sister wrote in December 2002 that she 
personally took the veteran to see Dr. M.J. several times 
from 1950 to 1970 and that she knew that that physician 
treated the veteran for lung infection and PTB.  

In December 2002, Dr. I.E. stated that the veteran's civilian 
work at a United States Naval base ended in March 1970 and 
that, in his duties, he was exposed to the elements, which 
weakened his resistance.  She indicated that "months 
later," "chest X-Ray revealed [the] finding" and he was 
diagnosed with pulmonary tuberculosis (PTB).  The physician 
further stated that, "radiographically, PTB is hard to 
differentiate from Carcinoma of the Lungs.  It is possible 
that the lung findings [sic] was Carcinoma of the Lungs not 
PTB."  

In June 2003, Dr. T.P. wrote that the veteran had been 
treated in her clinic for severe colds, fever, cough, and 
body pains (i.e., influenza) in November 1950 and again the 
following year.  She stated that the veteran was treated in 
December 1955 for severe colds, fever, and cough that lasted 
for months, at which time he was diagnosed with PTB.  

Dr. T.P. submitted another statement in September 2003, in 
which she stated that she had researched her logbook and 
medical record and indicated that her husband, also a 
physician, had treated the veteran on February 15, 1950, for 
a lung infection.  On November 15, 1950, she treated him for 
"severe colds, fever, cough, body pains or influenza."  Dr. 
T.P. further noted that the veteran was her patient off and 
on in subsequent years, being treated for lung infection.  
She stated that, "Later, I also found out that he had a 
P.T.B.  I knew later that he was also treated by [Dr. M.J.], 
when I was in Manila.  His Lung Infection was diagnosed into 
Carcinoma of the Lungs in 1989."  She concluded that, "In 
my opinion, because of his lung infection  - is P.T.B. which 
developed into [carcinoma] of the lungs was the cause of the 
death of the veteran."  

In December 2003, Dr. T.P. wrote that, "after a careful an 
thorough researched [sic] of our logbook, I found that [the 
veteran] was treated by my husband [Dr. M.P.] for he was also 
a physician, for lung infection in [sic] February 15, 1950."  
Dr. T.P. indicated that the diagnosis during that February 
1950 visit was tuberculosis of the lungs and the veteran was 
treated with antibiotics appropriate for PTB.  She also noted 
that he was treated on November 15, 1950, for influenza and 
that he was seen on September 30, 1955, for consultation and 
treatment for PTB.  She further indicated that the veteran 
was seen for a check-up on January 13, 1960, when she "found 
that there were still some lesion [sic] with his lungs, so I 
gave again the same medication."  Finally, Dr. T.P. reported 
that the veteran visited her clinic for the same ailment 
"almost yearly" from June 18, 1970, to 1985.  

A personal hearing was conducted at the RO in December 2003.  
The appellant testified that Dr. J.M. had died and his 
records, as well as those of the Bicol Medical Center, were 
no longer available.  The hearing officer, who was a 
physician, commented that lung infections do not usually lead 
to lung cancer.  He indicated to the appellant that the 
actual records of Dr. T.P. would be helpful.  The appellant 
stated that she would try to send those records.  No further 
medical records were received, however.  

At the outset, the Board notes that the veteran's service 
medical records are unavailable and that there is no medical 
evidence that he had lung cancer or any lung infection during 
service.  

Further, the Board finds that the recollection of the 
appellant's half-sister that the veteran was treated for PTB 
by Dr. M.J. from 1950 to 1970 is entitled to no probative 
weight without the records of that treatment, which are 
unavailable.  

The Board also finds that the statement by Dr. I.E. that the 
"lung findings" sometime after March 1970 possibly 
represented carcinoma of the lungs rather than PTB carries no 
probative value, because it is no more than purely 
speculative and is supported by no evidence or rationale.  
Moreover, even if lung cancer had been present as early as 
1970, service connection could still not be presumed, since 
more than 20 years had lapsed since the veteran's separation 
from service.  

In addition, the Board finds that the credibility of Dr. 
T.P.'s statements is at best suspect, inasmuch as they are 
conflicting.  She initially wrote that the veteran had been 
treated in her clinic for influenza in November 1950 and was 
not diagnosed with PTB until 1955.  She later referred to 
logbook entries indicating that he was treated by her husband 
for a lung infection on February 15, 1950.  Still later, she 
wrote that the veteran was actually diagnosed with and 
treated for PTB during the February 15, 1950, visit.  
Although the appellant was asked to furnish copies of 
Dr. T.P.'s records to verify the reported entries, no records 
were received.  

The Board notes that memory fades over long periods of time.  
Lacking copies of the actual records of the claimed treatment 
more than 50 years ago, the Board finds the conflicting 
reports by Dr. T.P. not to be credible.  

In summary, there is no evidence that the veteran developed 
carcinoma of the lung during service, within one year after 
his separation from service, or for many years thereafter.  
There is no credible evidence that the veteran developed PTB 
during service or to a compensable degree within 3 years 
after his separation from service, or, even if he did, that 
it led to the lung cancer that was the ultimate cause of his 
death.  Therefore, because the medical evidence does not show 
that the veteran died due to a disability that was incurred 
in or aggravated by service, service connection for the cause 
of his death must be denied.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the appellant's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


